The offense is burglary; punishment fixed at confinement in the penitentiary for a period of three years.
There are no questions of law presented for review save the sufficiency of the evidence. A recital of the evidence is deemed unnecessary. The burglary was proved by the owner of the premises, and a part of the stolen property was found in the possession of the appellant. An accomplice testified, detailing the entire transaction and connecting the appellant with the commission of the offense, and the corroboration is adequate to support the conviction.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.